DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Objections
The numbering of claims is not correct Claim 7 is missing. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the classification of each row".  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 5 is likewise rejected. 
Regarding claim 6, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
With respect to claims 13-19, limitations that use the word “module” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use this word, or “means” or “step”, are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10803033. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass claims 1-20 of the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, system and computer based tool of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: non-transitory computer readable media, processor, computing device.
In exemplary claim 13, limitations reciting the abstract idea are as follows:
a column mapping module configured to: map source transaction data to at least one target structure to generate mapped transaction data, wherein the configuration of the column mapping module to map includes configuration to: identify at least one feature of at least one source column defined in at least one data structure of the source transaction data, each of the at least one source column associated with an aspect of the source transaction data (Claim interpretation note: paragraph 46 of the published specification sets forth that “column mapping” and “row classification” are not limited to mapping a column and classifying a row. As drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about how source data, based on a feature of a column, corresponds to target data. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
apply the identified at least one feature of the at least one source column to a classification algorithm (As drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking that the feature can be labeled, tagged, categorized or otherwise associated with a predetermined concept. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
determine, based on the classification algorithm, that the at least one feature indicates that an aspect associated with the at least one source column corresponds to an aspect associated with at least one target column of target columns defined in the at least one target structure of a target scheme, the target columns associated with aspects of transaction data (As drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking that the label/tag/categorization/association indicates a relationship with target data. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
a row classification module configured to classify each row of the mapped transaction data into a respective classification category (As drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of a category for each row. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory computer readable media, processor, computing device. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 91-93 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory computer readable media, processor, computing device, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 91-93 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 8, 9, 10, 11 12, 13, 14, 15, 16, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jagota, Pub. No.: US 20130297661 A1, hereinafter Jagota.

As per claim 1, Jagota discloses A method of enhanced mapping of data to a target document, the method comprising: 
mapping source transaction data to at least one target structure to generate mapped transaction data (par. 7, 101, 138, 152. Claim interpretation note: paragraph 46 of the published specification sets forth that “column mapping” and “row classification” are not limited to mapping a column and classifying a row), wherein the mapping includes: 
identifying at least one feature of at least one source column defined in at least one data structure of the source transaction data, each of the at least one source column associated with an aspect of the source transaction data (pars. 89, 94, 103);
applying the identified at least one feature of the at least one source column to a classification algorithm (pars. 52, 53, 89, 103); and 
determining, based on the classification algorithm, that the at least one feature indicates that an aspect associated with the at least one source column corresponds to an aspect associated with at least one target column of target columns defined in the at least one target structure of a target scheme, the target columns associated with aspects of transaction data (see mappings above including at least pars. 89, 103-105, 133); and 
generating a structured report, wherein the structured report includes at least the mapped transaction data structured in accordance with the at least one target structure (see mapping above including at least pars. 6-9, 153-154 which disclose providing the mapped/transformed source data as target column/target MTS data model data as a response to SQL (structured query language) queries (i.e. structured report) such that users receive comprehensive, consistent, accurate up-to-date data).

As per claim 13, Jagota discloses A system for enhanced mapping of data to a target document, the system comprising: 
a column mapping module configured to: map source transaction data to at least one target structure to generate mapped transaction data (par. 7, 101, 138, 152. Claim interpretation note: paragraph 46 of the published specification sets forth that “column mapping” and “row classification” are not limited to mapping a column and classifying a row), wherein the configuration of the column mapping module to map includes configuration to: 
identify at least one feature of at least one source column defined in at least one data structure of the source transaction data, each of the at least one source column associated with an aspect of the source transaction data (pars. 89, 94, 103); 
apply the identified at least one feature of the at least one source column to a classification algorithm (pars. 52, 53, 89, 103); and 
determine, based on the classification algorithm, that the at least one feature indicates that an aspect associated with the at least one source column corresponds to an aspect associated with at least one target column of target columns defined in the at least one target structure of a target scheme, the target columns associated with aspects of transaction data (see mappings above including at least pars. 89, 103-105, 133); and 
a row classification module configured to classify each row of the mapped transaction data into a respective classification category (see mappings above including at least pars. 89, 103-105, 133, 152-155).
	
	Claim 20 includes the same or similar subject matter as claims 1 and 13 and is therefore likewise rejected. 
	
As per claim 2, Jagota discloses the method of claim 1, wherein the source transaction data includes one or more source rows corresponding to a different transaction, and further comprising classifying each row of the mapped transaction data into a respective classification category (see mappings above including at least pars. 89, 103-105, 133).

As per claim 3, Jagota discloses The method of claim 2, further comprising: receiving a first user input validating a mapping of the at least one source column to the at least one target column, the validating the mapping including one of: confirming the mapping, and rejecting the mapping and selecting a correct source column from the at least one source column to map to the at least one target column(see rejection of claim 2 including at least par. 133); and receiving a second user input validating the classification category of each row of the mapped transaction data, the validating the classification category including one of: confirming the classification category, and rejecting the classification category and selecting a correct classification category (see rejection of claim 2 including at least par. 133).

As per claim 4, Jagota discloses The method of claim 1, wherein the classification of each row of the mapped transaction data into the respective classification category includes calculating a confidence level for the classification, and providing an indication of the confidence level indicator to a user (see rejection of claim 2 including pars. 94, 105, 133).

As per claim 8, Jagota discloses The method of claim 1, wherein the aspects of transaction data include one or more of: names, addresses, transaction reference numbers, transaction descriptions, transaction dates, invoice dates, gross amounts, tax amounts, and net amounts (see Tables on pages 3-5 and 8-9).

As per claim 9, Jagota discloses the method of claim 1, wherein the at least one source column mapped to the at least one target column includes a plurality of candidate source columns, each candidate source column of the plurality of candidate source columns having a defined probability, based on the applying the identified at least one feature to the classification algorithm, of correctly mapping to the at least one target column (see at least pars. 89, 91, 94, 105 and section starting par. 108).

As per claim 10, Jagota discloses The method of claim 9, wherein a confidence level indicator for each candidate source column corresponding to the defined probability is provided to a user (see at least par. 133, 137, 138).

As per claim 11, Jagota discloses The method of claim 1, wherein the identifying the at least one feature of the at least one source column includes applying a classification model to the transaction data of the at least one source column (see rejection of claim 1), wherein the classification model has been previously trained using labeled training data and previous knowledge of requirements of the target document (see at least pars. 66, 69, 127-133).

As per claim 12, Jagota discloses the method of claim 1, further including receiving reference data associated with the source transaction data, the reference data including one or more of: invoices associated with the source transaction data, daily foreign exchange information, and a list of names and/or addresses of entities with which an organization associated with the source transaction data transacts on a regular basis (See at least pars. 7, 9, and Tables on pages 3-5 and 8-9).

As per claim 14, Jagota discloses The system of claim 13, further comprising: a validation handler configured to: receive a first user input validating the mapping of the at least one source column to the at least one target column, the validating the mapping including one of: confirming the mapping, and rejecting the mapping and selecting a correct source column from the at least one source column to map to the at least one target column (see rejection of claim 13 including at least par. 133); receive a second user input validating the classification category of each row of the mapped transaction data, the validating the classification category including one of: confirming the classification category, and rejecting the classification category and selecting a correct classification category (see rejection of claim 13 including at least par. 133).

As per claim 15, Jagota discloses The system of claim 14, wherein the validation handler is further configured to provide a confidence level indicator for each candidate source column corresponding to the defined probability to a user (see rejection of claim 2 including pars. 94, 105, 133).

As per claim 16, Jagota discloses the system of claim 13, wherein the at least one source column mapped to the at least one target column includes a plurality of candidate source columns, each candidate source column of the plurality of candidate source columns having a defined probability, based on the application of the identified at least one feature to the classification algorithm, of correctly mapping to the at least one target column (see at least pars. 89, 91, 94, 105 and section starting par. 108).

As per claim 17, Jagota discloses The system of claim 13, wherein the identifying the at least one feature of the at least one source column includes applying a classification model to the transaction data of the at least one source column (see rejection of claim 13), the classification model being previously trained using labeled training data and previous knowledge of requirements of the target document (see at least pars. 66, 69, 127-133).

As per claim 18, Jagota discloses The system of claim 13, wherein the configuration of the row classification module to classify each row of the mapped transaction data into the respective classification category includes configuration to calculate a confidence level for the classification, and provide an indication of the confidence level indicator to a user (see rejection of claim 2 including pars. 94, 105, 133).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota as applied above in view of Sweeney et al., US 20190019411 A1, hereinafter Sweeney.

As per claim 5, Jagota discloses The method of claim 4. Jagota does not disclose, however Sweeney in the related field of endeavor of determining confidence levels, discloses wherein the indication of the confidence level is based on a color scheme, the color scheme using a first color to indicate a confidence level above or equal to a predetermined threshold, and a second color to indicate a confidence level below the predetermined threshold (Sweeney, pars. 32, 66, 67, 81). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sweeney’s teaching would have allowed Jagota’s method to use color schemes to indicate confidence levels with respect to predetermined thresholds. This provides for a visual indication of confidence levels which enables users to easily and rapidly asses confidence levels (Sweeney, pars. 32, 66, 67, 81). 
	Analogous claim 19 is likewise rejected.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jagota as applied above in view of Bross et al., US 20030105687 A1, hereinafter Bross.

As per claim 6, Jagota discloses the method of claim 1. Jagota does not disclose, however Bross in the related field of endeavor of maintaining financial data (as per Jagota, par. 85 and Bross, pars. 30 and 90), discloses wherein the at least one target structure is based on a jurisdiction to which the target document is to be reported, and wherein the at least one structure includes a first target structure for a first jurisdiction, and a second target structure for a second jurisdiction, the first target structure being different than the second target structure (Bross, pars. 91-94, fig.’s 8-9), and wherein the mapping the at least one source column to at least one target column may be performed separately for each of the first and second jurisdictions (See above cited portions of Jagota and Bross).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bross’s teaching would have allowed Jagota’s method of mapping financial data from a source column to a target column (Jagota, par. 85) to provide a system that supports a system that exchanges transaction tax related data where a “transaction-tax interface data model [that] is preferably defined so as to provide data elements at least for a first jurisdiction and a second jurisdiction, wherein the transaction-tax interface data model has at least one first data element which used for the first jurisdiction, but is not used for the second jurisdiction, and at least one second data element which used for the second jurisdiction, but is not used for the first jurisdiction” (Bross, par. 40).



Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20020184145
Pars. 42-57, 66-70
integrating XML based transactions in an electronic invoice presentment and payment environment

20030233297
Pars. 82-98
managing and organizing tax-related details in a database for effective input and retrieval

20200327152
Pars. 77-92
Table data mining and line item statistical pattern learning for reporting purposes

20110191215
Pars. 49-50
Tax invoice line item conversions




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154